Citation Nr: 0033101	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently rated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) original 
disability rating for service-connected bilateral 
chondromalacia patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  In a November 1998 decision, the RO denied 
entitlement to an increased disability rating for bilateral 
pes planus.  In an April 1999 decision, the RO granted 
entitlement to service connection for bilateral 
chondromalacia patellofemoral syndrome, assigning a 
noncompensable (0 percent) disability rating, the rating of 
which the veteran properly appealed.

The Board notes that the veteran submitted a claim for 
entitlement to a clothing allowance in October 1998, a claim 
which was denied by the RO in December 1998.  Thereafter, the 
veteran submitted a Notice of Disagreement in August 1999.  
Since that time, the status of that appeal is not clear from 
the record.  The veteran submitted several subsequent 
correspondences requesting an update as to the status of that 
appeal.  A Statement of the Case is of record, dated in March 
2000, but it is not clear whether the veteran was ever sent a 
copy of it.  A June 2000 handwritten note indicates that it 
was originally attached to the wrong file.  Furthermore, 
while the RO's decision and Statement of the Case show that 
his claim was denied, a July 2000 letter to the veteran from 
the RO suggests that an annual clothing allowance was indeed 
paid.  The RO should review the status of this claim and take 
any necessary action.


REMAND

The law includes several procedural due process protections 
that must be met prior to adjudication of an appeal on the 
merits.  See 38 C.F.R. § 3.103  (2000).  One such protection 
involves insuring that all evidence submitted by a claimant 
in support of a claim is included in the record.  38 C.F.R. 
§ 3.103(d)  (2000).

Here, the Board finds that the veteran submitted additional 
medical evidence prior to certification of this appeal to the 
Board.  In March 2000, he submitted an October 1999 VA 
outpatient podiatry note.  Later that same month, he 
submitted a March 2000 VA prosthetic services record.  
Furthermore, the RO, on its own initiative, secured several 
additional VA medical records in June 2000.  However, 
although these records are not duplicates of those already 
considered by the RO, no review of this evidence is shown and 
no updated Supplemental Statement of the Case was provided to 
the veteran.  The most recent Supplemental Statement of the 
Case of record is dated in September 1999.  The case was 
certified for appeal in November 2000.
 
VA regulations state:

	Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in sec[tion] 19.31 of this part, unless 
the additional evidence received 
duplicates evidence previously of record 
which was discussed in the Statement of 
the Case or a prior Supplemental 
Statement of the Case or the additional 
evidence is not relevant to the issue, or 
issues, on appeal.

38 C.F.R. § 19.37(a)  (2000).

Section 19.31 states:

	A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate.

38 C.F.R. § 19.31  (2000).

In light of the above, the additional evidence must be 
considered by the RO prior to appellate review and a 
Supplemental Statement of the Case (SSOC) must be issued.  
See 38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.") (emphasis added).

It should also be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096  (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.).  In carrying out the instructions 
of this remand, the RO must make sure that compliance with 
the notice and duty to assist provisions contained in the new 
law is fully satisfied.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should review the 
veteran's claim for entitlement to an 
increased disability rating for bilateral 
pes planus and to an increased original 
disability rating for bilateral 
chondromalacia patellofemoral syndrome, 
based on all the evidence in the claims 
folder, including the recent medical 
evidence submitted in March and June 
2000.

3.  If any part of its decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to ensure the veteran full due 
process.  The veteran needs to take no action until so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



